 Case 2:20-cv-12880-JMV-JAD Document 4 Filed 10/14/20 Page 1 of 1 PageID: 41




                                                   600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com


                                                                                    MONICA C. BARRETT, ESQ.
                                                                                              mbarrett@bsk.com
                                                                                                P: 646.253.2314
                                                                                                F: 646.253.2383
October 13, 2020

VIA ELECTRONIC FILING

Hon. John M. Vazquez
United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101

Re:    Daniel D'Ambly v. Christian Exoo, et al.
       Civil Action No. 2:20-cv-12880

Dear Judge Vazquez:

We have been retained to represent defendant St. Lawrence University (the “University”) in the
above-captioned action. Please accept this letter as the University’s request for an extension of
time to respond to the Complaint, pursuant to New Jersey District Court Local Rule 6.1.

Upon information and belief, the University’s response to the Complaint is due on October 16,
2020. We are respectfully requesting an additional fourteen days to respond, until October 30,
2020. No prior requests for an extension have been made.

My office has spoken with counsel for the Plaintiff, Patrick Trainor, Esq., and he consents to this
request.

Very truly yours,

BOND, SCHOENECK & KING, PLLC




Monica C. Barrett
Member

cc:    Patrick Trainor, Esq. (via ECF)




                                                                                               3623662.1 10/13/2020
